Citation Nr: 1222166	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  06-10 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an effective date earlier than October 15, 2004 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over this claim is currently with the RO in Portland, Oregon.

In December 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC. for compliance with the April 2010 Board Remand.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  A complete analysis of the RO's compliance with the Board Remands is included in the Duties to Notify and Assist section below.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The issue of entitlement to an effective date earlier than October 15, 2004 for the grant of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hepatitis C did not have its onset in service and is not otherwise etiologically related to his active service.




CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the record shows that the Veteran served as a medic in Vietnam.  Therefore, he is presumed to have been exposed to blood and other bodily fluids in performing his duties.  The Veteran has also indicated that he used recreational intravenous drugs during his service.  In this regard, while the Board fully respects the problems associated with service as a medic in Vietnam, the law states that direct service connection may only be granted when a disability was incurred or aggravated in the line of duty and was not the result of a claimant's own willful misconduct.  In addition, for claims filed after October 31, 1990, as in the present case, direct service connection may not be granted for a disability that is the result of a veteran's abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2011).

The Veteran's service treatment records are negative for a diagnosis of hepatitis C or any complaints of, or treatment for, symptoms of this disability.  Indeed, a separation report of medical examination from September 1968 indicated that the Veteran had normal clinical evaluations of all his systems.  

VA treatment records indicated that in June 2004 the Veteran tested positive for hepatitis C.  At a January 2005 physical examination conducted in conjunction with a Social Security claim, the Veteran reported that he had not had a liver biopsy and did not think he was having many symptoms of hepatitis C.  The Veteran's diagnoses from the examination included hepatitis C, not currently in medical treatment, using nutritional supplements.  

The Board notes the lengthy period between the Veteran's separation from service and when he was first diagnosed with hepatitis C.  Indeed, there were no complaints of, or treatment for, any hepatitis C or symptoms of such a condition in post-service treatment reports.  This long lapse of time (approximately 36 years after separation from active service) is some limited evidence against a finding that any current hepatitis C had its onset during service or is related to his service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

Beyond this fact, the Board must note that the Veteran, in multiple, sometimes conflicting statements throughout the record, has indicated recreational drug use both during his service and post-service.  As discussed in further detail below, drug use, as noted in the record, constitutes a strong risk factor for this disability, providing factual evidence against this claim.

Nonetheless, based on the Veteran's assertion that as medic in Vietnam, he was exposed to blood on active duty, he was afforded a VA examination to determine the etiology of his current hepatitis C.

The Veteran underwent a VA examination in May 2005.  It was noted that he had a long history of alcoholism and drug abuse, which continued to the present.  He currently reported using cocaine.  He was not receiving any treatment for hepatitis, although he felt that his general fatigue and weakness were due to hepatitis C.  He denied chronic liver disease.  In addition to the clear use of intravenous drugs in service and exposure to blood as a medic, it was noted that the Veteran had received a tattoo during his active service, although the examiner felt that the intravenous drug use and exposure to blood were more likely to have caused hepatitis C.  The examiner felt that physical examination showed no signs of liver disease and that, based on the examination, it could not be said that the Veteran has any chronic liver disease.

Although the May 2005 VA examiner felt that the physical examination showed no signs of chronic liver disease, the examiner did not offer an opinion as to the etiology of the positive hepatitis C test.  Indeed, more recent treatment records indicated abnormal liver function tests.

In a December 2008 hepatitis C risk factor questionnaire, the Veteran wrote that he had used intravenous drugs in and out of service, that he received one tattoo in Vietnam and two in the United States, and that he was exposed to contaminated blood or fluids as a medic in Vietnam.

Liver function tests from June 2009 VA treatment indicate that the aspartate aminotransferase and alanine aminotransferase readings were high.  August 2009 VA treatment records indicate that the Veteran had genotype 3a, with chronically elevated transmissions but no cirrhosis.  He had not received any treatment for this, because of his alcohol use.

Based on the above and the May 2011 VA examiner's failure to opine on the etiology of the positive hepatitis C test, the Veteran was afforded another VA examination in January 2012, pursuant to a December 2011 Board Remand.  

In this regard, the Board must note the fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not make the entire examination report "void", particularly dealing with the Veteran's relevant history (to include his admission of intravenous drug use during and post-service and cocaine use post-service), reported by the Veteran at the time of the May 2011 examination.

The January 2012 VA examiner indicated his review of the Veteran's claims file two days after his physical examination of the Veteran and prior to rendering his medical opinion.  

At that time, the Veteran reported that he underwent alcohol rehabilitation in September 2009 and upon repeated questioning, he was clear that this was the only alcohol treatment he had ever undergone.  As to risk factors for hepatitis C infection, the Veteran reported that his record originally indicated that he was "shooting up and getting tattoos in Korea, which he never did."  The Veteran also reported that he was incarcerated in the mid-1980s for six months.  The examiner noted his in-service exposure to blood as a medic in Vietnam for two tours.  He admitted getting three tattoos, all acquired post-service and again denied getting any tattoos anywhere overseas.  

The examiner noted that the Veteran "says (and confirms on repeat questioning) that he NEVER DID ANY [INTRAVENOUS DRUGS] IN THE MILITARY."  The Veteran reported using heroin only once in 1971, after service, and began using cocaine in the early 1980s.  The examiner again questioned the Veteran about his drug use in the military and at that time, admitted that he had smoked marijuana but did not like it.  He denied sharing toothbrushes, razors, or other personal items and did not have piercings.

The examiner confirmed the Veteran's diagnosis of hepatitis C and provided a list of risk factors, including accidental exposure to blood by health care workers (to include combat medic or corpsman), intravenous (IV) drug use or intranasal cocaine use, and other direct percutaneous exposure to blood, such as tattooing.  The examiner also noted that the Veteran had been married five times and recalled once having sex with a prostitute in service.

The January 2012 VA examiner ultimately opined that the Veteran's hepatitis C was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service event.  His rationale, in its entirety, is as follows:

C-file was received and reviewed 2 days after the veteran was examined.

First, note is made that the [veteran's] reported history on examination today is considerably different than that found in the VA records.  He denied IV drug use in the military to me yet the record seems replete with heroin use in [Vietnam].  He stated only using heroin once as well, and didn't like it.  He stated on exam that he always used IV cocaine while the record seems to indicate snorting as well.  He indicated on exam today that he never had any kind of alcohol treatment prior to 2009 at Boise VA, yet a Jan 14, 2004 Pueblo VA note indicated he wasn't interested in alcohol treatment programs because "I've done that before and it never helped me."  As well, there appears to be some discrepancy on the extent of legal difficulties over the years.

The Veteran has multiple risk factors for Hepatitis C.

The risk factor most strongly associated with Hep C in this veteran is IV drug use.  Other less strongly associated factors are blood exposure either by remote transfusion or mucosal contact, snorting cocaine, incarceration [more than] 48 hours, sex with multiple partners, or sex with a prostitute.  Less strongly associated are tattoos, piercings, sharing of razors or toothbrushes.  The risk of acquiring hepatitis C from tattoos is controversial but generally felt in the literature to be quite small, and perhaps related to number of tattoos, size of tattoos, and acquiring of them in prison.  The veteran indicates that he acquired his tattoos after the service, and separation exam seems to confirm this.

Regarding [veteran's] combat blood exposure as a risk factor for hepatitis C, a study at the San Francisco VA indicated that combat vets do indeed have a higher risk of hepatitis C compared to the regular population.  In that study of veterans from 1999 the relative risk of having hepatitis C as compared to a population WITHOUT the specific risk factor was:

      history of IV drug use...24.7 times higher
incarceration [more than] 48 hours...3.37 times higher
      combat blood experience...2.47 times higher

A separate study of veterans done in 2000 at the Palo Alto VA found that 81% of veterans positive for Hepatitis C (60% of who were Vietnam era) was associated with IV drug use.  Other risks were "unknown" 11%, blood transfusion 3%, sexual/household contact 2%, and tattoo 1%.  They concluded that intravenous drug use was the major risk factor for hepatitis C in veterans in their study.

The weight of the medical literature regarding veterans as well as non-veterans is that IV drug use is the largest risk factor for transmission of hepatitis C.  Based on likelihoods, the veteran appears about 12 times more likely to have acquired his hepatitis C from IV drug use [than] from combat blood exposure in the military.  It appears that his risk of hepatitis C was 50% higher from his post-service incarcerations then from his combat blood exposure.  His risk from his single encounter with a prostitute in the service is unknown but appears generally felt to be quite small (2% of veterans from the Palo Alto VA study, compared to 81% with IV drug exposure).

The veteran denies IV drug use in the service to me.  He denies getting a tattoo in the service.  The totality of the [veteran's] exposure to IV drugs occurred after the service per his history given to me.

I found one meta analysis of the effect on hepatitis C infection after the provision of clean needles.  It appears that even among a population of IV drug users ostensibly using clean needles (not sharing), the incidence of hepatitis C only drops by about 50%...[i.e.] they remain at approximately 12 times as much risk of getting hepatitis C as non drug users, and by inference would remain approximately 6 times as likely to have hepatitis C as veterans with only combat blood exposure.

The evidence does NOT support the contention that the [veteran's] hepatitis C was caused by or etiologically related to his active service excluding the [veteran's] illicit drug use (which the veteran currently denied using in the service).

This opinion weighs heavily against the Veteran's claim for service connection for hepatitis C as it not only fails to establish the requisite nexus between his current hepatitis C and his active service, it contradicts that relationship with clear facts that do not support this claim.

In this case, the Veteran has repeatedly argued that his hepatitis C was incurred in active duty as he was directly exposed to blood as a medic in active duty during Vietnam.  As such, the Board notes that the Veteran is competent to make such an assertion as he has demonstrated some limited medical expertise.  Thus, the record contains two medical opinions (one favorable and one unfavorable to the Veteran's claims), which address whether the Veteran's current hepatitis C is related to his service.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board has taken the medical opinions, both favorable and unfavorable to the Veteran's claims, into consideration and finds that the opinion provided by the January 2012 VA examiner is more probative than that provided by the Veteran himself.

The record reflects that the January 2012 VA examiner is a medical doctor and that the Veteran was a medic in service, suggesting that the VA examiner has a higher level of medical expertise than the Veteran.  In addition, the Veteran undoubtedly has a self-interest in asserting that his hepatitis C is related to his blood exposure in service.  The Veteran provides no rationale for his conclusion, only to argue that the only time he was directly exposed to a significant amount of blood was during active service.  

As previously mentioned, this is contradicted by the Veteran's own conflicting statements.  The May 2005 examination report explicitly indicated the Veteran's use of intravenous drugs during service from 1966 to 1968 while in Vietnam and his current use of cocaine, while he denied any such use during the January 2012 examination.  The Veteran's reports, as found during the January 2012 examination, are incredible given the earlier dated evidence, indicating his report of in-service IV drug use and current cocaine use.  Indeed, the Veteran's credibility is challenged by his contradicting statements, providing factual evidence against his own claim for VA benefits.  

In this regard, the Board must emphasize that there is a question regarding the Veteran's reliability as an historian of his exposure to blood and risk factors for hepatitis C.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)

In contrast, the January 2012 VA examiner's opinion was supported by a detailed rationale and he relied on current medical literature in his analysis.  He took the Veteran's entire history into consideration, including his extensive history of intravenous drug use, snorting cocaine, sex with a prostitute, sex with multiple partners, incarceration, and tattoos.

In short, the VA examiner's medical opinion evidence is based on a more comprehensive review of the Veteran's medical history and considered the Veteran's high-risk factors for hepatitis C infection.  As such, his medical opinion is more probative than the opinion given by the Veteran.  Indeed, the Board has not ignored the Veteran's medical qualifications; it is simply finding that his medical opinion regarding the etiology of his own condition is entitled to lower probative weight.  The Veteran's opinion is clearly outweighed by that of the January 2012 VA examiner and the post-service treatment records.

Beyond the above, based on the facts of this case, the Board finds that the risks factors that cannot form the basis of a grant of this claim are more likely than not the cause of the Veteran's disability.  When one considers the risks factors caused by service, as oppose to the risk factors caused by factors outside of service, the Board must note that there are clearly many more factors outside of service that make it more likely that these factors were the cause of the problem at issue.  The post-service treatment records are found to fully support this finding.   

Accordingly, for the reasons detailed above, entitlement to service connection for hepatitis C is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).



Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in November 2004, February 2005, March 2005, March 2006, December 2008, and April 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records were obtained and associated with the record.  Pertinent post-service treatment records relevant to the claim have been obtained, to the extent possible, or otherwise submitted and are included in the claims file.  Records from the Social Security Administration (SSA) pertaining to the Veteran's October 2005 award of disability benefits were also obtained.  

The Board further notes that the Veteran has been afforded medical examinations in connection with his claim/appeal.  As previously explained in the December 2011 Board Remand, the Veteran initially underwent a VA examination in May 2005.  However, the examiner did not opine as to the etiology of the Veteran's positive hepatitis C test.  For that reason, another medical examination and medical opinion was ordered.

Pursuant to the Board's Remand in December 2011, the Veteran underwent a VA examination in January 2012.  Based on review of the claims folder and examination and interview of the Veteran, the examiner noted relevant examination findings and provided a medical opinion in terms of relative probability on whether the Veteran's hepatitis C is etiologically related to his active service, to include exposure to blood as a medic in Vietnam.  The examiner provided an adequate rationale in support of his conclusion.  For those reasons, the Board finds the examination report to be adequate.  No further examination or additional medical opinion is needed.

Significantly, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

At the outset, the Board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is needed.  Although the Board sincerely regrets the further delay, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis for the decision to the veteran, and finally, the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2011).

In an October 2011 submission, the Veteran indicated his receipt of the August 2011 RO rating decision granting his claim for entitlement to service connection for PTSD.  He stated, "I am filing a Notice of Disagreement with the effective date of payment and the amount of retroactive payment."

As such, the Board finds that the Veteran timely submitted a notice of disagreement in October 2011 as to the issue of entitlement to an effective date earlier than October 15, 2004 for the grant of service connection for PTSD, assigned in the August 2011 rating decision.  A statement of the case has not been issued regarding this claim.  The filing of a notice of disagreement initiates the appeal process.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue.  Id.

Accordingly, the case is REMANDED for the following action:


Issue the Veteran an appropriate statement of the case on the issue of entitlement to an effective date earlier than October 15, 2004 for the grant of service connection for PTSD.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


